Citation Nr: 1710218	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-39 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 15, 2010, for a 20 percent evalauation for bilateral hearing loss.

2.  Entitlement to an effective date prior to March 15, 2010, for a 20 percent evalauation for bilateral hearing loss, due only to clear and unmistakable error in a November 1989 rating decision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel

INTRODUCTION

The Veteran had active duty from November 1961 to November 1988 and is in receipt of the Bronze Star Medal, the Republic of Vietnam Campaign Medal, and the Vietnam Service Medal, among others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA granted service connection for bilateral hearing loss in November 1989, assigning the Veteran a noncompensable rating.  The Veteran did not appeal this decision, or submit new and material evidence within a year, and this rating decision is final.

2.  VA received the Veteran's application to increase the evaluation of his bilateral hearing loss on March 15, 2010.

3.  In an August 2010 rating decision, the RO increased the Veteran's evaluation to 20 percent, effective March 15, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 15, 2010, for an evaluation of 20 percent for bilateral hearing loss, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of an increased evaluation.  Where an underlying claim has been granted and there is disagreement as to downstream questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003 ).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).  The Veteran's service treatment records, service personnel records, and VA medical records were obtained.  VA examinations were conducted.  There is no indication in the record that additional evidence relevant to the effective date issue is available and not part of the claims file.  The effective date assigned herein is based on VA treatment records and procedural documents already in the file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); Dingess/Hartman, 19 Vet. App. at 486.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a November 2016 Travel Board hearing.  During this hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing, other than a theory of the claim based on clear and unmistakable evidence, which is remanded herein.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officers' two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See Bryant, 23 Vet. App. at 496-97.  The Veteran has not alleged that there were any deficiencies in this hearing.  See Bryant, 23 Vet. App. at 497-98.  

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  

Pursuant to 38 C.F.R. § 20.302, a Notice of Disagreement must be filed within one year from the date that the agency of original jurisdiction mails notice of the determination to the claimant.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 C.F.R. § 20.302(a). If no Notice of Disagreement is filed within the time limit provided, the determination becomes final.  38 U.S.C.A. § 7105(c). 

Merits Analysis

The Veteran contends that VA should grant a date earlier than March 15, 2010, for a 20 percent evaluation for bilateral hearing loss.  The Veteran asserts the effective date should be Deember 1, 1988, the day after the date that he was discharged from active duty.  At the 2016 Board hearing, the Veteran offered two theories to support his claim for an earlier effective date - 1) missing service treatment records, and 2) the impaired hearing he experienced in service.  The second theory will be addressed in a future decision, after remand for the issue based on CUE.

The Veteran was discharged from service in November 1988.  He filed a  claim for service connection for hearing loss on December 5, 1988.  A May 1989 VA examination was conducted.  In a November 1989 rating decision, VA granted service connection for bilateral hearing loss and assigned a zero percent rating.  Notice was sent in December 1989.  The Veteran did not appeal this decision, nor submit new and material evidence within one year.  See 38 C.F.R. § 3.156 (2016).  

The next correspondence of record from the Veteran was received in March 2010.  In a March 15, 2010 claim, the Veteran requested an increase in his hearing loss disability.  A July 2010 VA examination was conducted.  Based on that examination, in an August 2010 rating decision, the RO granted a 20 percent rating.  The Veteran appealed that effective date.  No VA or private treatment records are associated with the claims file that are dated prior to 2010.  

The Board finds that an earlier effective date is not warranted.  First, the date of claim is March 15, 2010.  No earlier communiation of record after the final rating decision in 1989 is associated with the claims file.  Second, the date of entitlement is the July 2010 VA examination which documented findings that warranted a 20 percent rating.  No evidence within the year prior to the claims indicates findings that would warrant such a rating.  Accordingly, an effective date prior to march 15, 2010 is not warranted.

Although the Veteran argues that the 1989 rating decision was in error by not assigning a 20 percent evaluation at that time, he did not file an appeal at that time.  See 38 C.F.R. § 20.302 (2016).  Accordingly, the decision is final absent clear and unmistakable error, which is being separately adjudicated.  

The Veteran alos argues there are missing STRs that would warrant an earlier effective date.  But the 1989 rating decision granted service connection and any missing records would not provide for an earlier date associated with that grant, as it was dated the day after service discharge.  To the extent any such STRs would support a higher evaluation, Accordingly, March 15, 2010, the date the RO assigned as the effective date for the 20 percent evlaution for bilateral hearing loss, is correct.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An earlier effective date is not warranted.


ORDER

An effective date prior to March 15, 2010, for a 20 percent evalauation for bilateral hearing loss, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


